GUIDRY, Judge.
This suit was consolidated on appeal with Vermilion Parish Assessor v. Louisiana Tax Commission, 614 So.2d 1341 (La.App. 3rd Cir.1993), our docket number 92-296, also decided on this date. For the reasons assigned in the companion case, the judgment of the district court assessing all costs at the trial level to Amerada Hess Corporation, Mobil Oil Exploration and Producing Southeast, Inc. and Mobil Exploration and Producing North America, Inc, is reversed and set aside. Costs, both at the trial level and on appeal, are, to the extent permitted by law, assessed against the office of the Vermilion Parish Assessor.
REVERSED AND RENDERED.